DETAILED ACTION
Claims 1, 4-7, 10-13 and 16-18 are pending in the present application. Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 were amended, and claims 2-3, 8-9 and 14-15 were cancelled in the response filed 18 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 10-13 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 18 May 2021 are found persuasive. Claims 1, 7 and 13 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “determining whether the initial entigen group provides a reliable response to the query by: determining a number of query entigens of the query entigen group, determining a number of entigens of the initial entigen group, and indicating that the initial entigen group does not provide the reliable response to the query when the number of entigens of the initial entigen group is less than the number of query entigens of the query entigen group; and when the initial entigen group does not provide a reliable response to the query: determining a desired entigen to add to the initial entigen group to produce an updated entigen group that leads to the reliable response to the query;  creating the desired entigen based on 
obtained targeted data; adding the desired entigen to the initial entigen group to produce the updated entigen group; determining whether the updated entigen group provides the reliable response to the query; and when the updated entigen group provides the reliable response to the query, outputting the reliable response.” The limitations of independent claims 7 and 13 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 4-6, 10-12 and 16-18 are allowed based on dependency. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169